Filed 7/26/22 In re Gary S. CA2/4
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 In re GARY S., a Person Coming                                        B315840
 Under the Juvenile Court Law.                                         (Los Angeles County
                                                                        Super. Ct. No. FJ57524)

 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 GARY S.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles
County, Miguel Espinoza, Judge. Affirmed.
         California Appellate Project and Richard L. Fitzer, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.


         Gary S. appeals from order denying a motion to suppress evidence
and declaring appellant a ward of the court pursuant to Welfare and
Institutions Code section 602 upon a finding that he committed
misdemeanor possession of a firearm by a minor (Pen. Code, § 29610).
He was placed on home of probation in the home of his mother.
      The evidence at the adjudication hearing established that around
12:45 a.m. on May 24, 2021, two officers with the Los Angeles Police
Department were driving on patrol when one officer saw a male
teenager, later identified as Joseph R., standing on the sidewalk next to
a parked car. The car’s front passenger door was open, and four or five
people were sitting inside the car. The officer noticed Joseph R. because
he was wearing a backpack and holding what appeared to be a nitrous
oxide tank.1
      The officers approached Joseph R. and the parked car. Appellant
and the other individuals inside the car were seen attempting to conceal
open containers of alcohol. An officer ordered appellant and his cohorts
to get out of the car while his partner conducted a patdown search of
Joseph R. During the patdown search, the officer felt several jars inside
Joseph R.’s backpack that the officer believed carried narcotics. A
search inside Joseph R.’s backpack revealed bags of narcotics and a
loaded semi-automatic pistol. A second firearm was recovered from
Joseph R.’s waistband.
      Joseph R., appellant, and several other individuals were placed in
handcuffs. As an officer inspected the firearms, appellant


1     It is a misdemeanor to possess nitrous oxide with the intent to ingest it
for purposes of causing a condition of intoxication. (Pen. Code, § 381b.) It is
also a misdemeanor to distribute or offer to sell nitrous oxide to any person
under 18 years of age. (Id., § 381c, subd. (b).)

                                       2
“spontaneously” admitted owning the firearm that officers had located
inside Joseph R.’s backpack. When asked his age, appellant stated he
was 16 years old. Appellant was arrested for possession of the firearm
and taken into custody.
     Appellant filed a motion to suppress his spontaneous admission to
police that he owned the firearm located in Joseph R.’s backpack,
arguing that his statement was the fruit of an unlawful detention.
Based on the evidence adduced at the adjudication hearing, the court
denied the motion and found appellant to be a person described by
Welfare and Institutions Code section 602.
     After review of the record, appellant’s court-appointed counsel
filed an opening brief requesting this court to independently review the
record pursuant to People v. Wende (1979) 25 Cal.3d 436. On March 3,
2022, we notified appellant that he had 30 days to file a supplemental
brief raising any contentions or arguments he wished this court to
consider. To date, we have received no response.
     We have examined the entire record and are satisfied that no
arguable issues exist and that appellant has, by virtue of counsel’s
compliance with the Wende procedure and our review of the record,
received adequate and effective appellate review of the orders entered
against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278.)
                                    //
                                    //
                              DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

                                    3
                  WILLHITE, Acting P. J.
We concur:



COLLINS, J.



CURREY, J.




              4